         Case 4:19-cv-00872-HSG Document 57-8 Filed 04/04/19 Page 1 of 2




                               CERTIFICATE OF SERVICE
Case          California, et al. v Trump, et al.              No.     4:19-cv-00872
Name:
I hereby certify that on April 4, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
     •   Administrative Motion to Exceed Applicable Page Limits for Plaintiffs' Motion for Preliminary
         Injunction (with the Certificate of Service for all documents identified below)
     •   [Proposed] Order Granting Plaintiff States' Administrative Motion to Exceed Applicable Page
         Limits For Plaintiffs' Motion for Preliminary Injunction
     •   Declaration of Lee I. Sherman in Support of Plaintiffs' Administrative Motion to Exceed
         Applicable Page Limits for Plaintiffs' Motion for Preliminary Injunction
     •   Plaintiffs' Notice of Motion and Motion for Preliminary Injunction; Memornndum of Points
         and Authorities in Support Thereof
     •   [Proposed] Order Granting Plaintiff States' Motion for Preliminary Injunction
     •   Appendix of Declarations re: TFF Harms in Support of Plaintiffs' Motion for Preliminary
         Injunction
     •   Appendix of Declarations re: Environmental Harms in Support of Plaintiffs' Motion for
         Preliminary Injunction
     •   Request for Judicial Notice in Sup'port of Plaintiffs' Motion for Preliminary Injunction and
         Exhibits 1-50

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
April 5, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:
                                       SEE ATTACHED LIST

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 4, 2019, at San Diego, California.


           Roberta L. Matson
              Declarant                               \,.<,   \- .-        Signature
       Case 4:19-cv-00872-HSG Document 57-8 Filed 04/04/19 Page 2 of 2




                             SERVICE LIST ATTACHMENT



David Bernhardt                          Patrick M. Shanahan
Department of the Interior               U.S. Department of Defense
1849 C Street, N.W.                      1235 South Clark St, #1540
Washington DC 20240                      Arlington, VA 22202

Office of the General Counsel            Richard V. Spencer
US Department of Homeland Security       1322 Patterson Ave., SouthEast, #3000
3801 Nebraska Ave. NW                    Washington, DC 20374
Washington, D.C. 20528

U.S. Department of Defense               U.S. Department of the Treasury
1235 South Clark Street, Suite 1540      1500 Pennsylvania Ave., N.W.
Arlington, VA 22202                      Washington, D.C. 20220

Department of the Interior               President Donald J. Trump
1849 C Street, N.W.                      1600 Pennsylvania Ave NW
Washington DC 20240                      Washington, DC 20500



lVIark T. Esper                          United States of America
9275 Gunston Road, Suite 5               Attorney General
Fort Belvoir, Virginia 22060             U.S. Department of Justice
                                         950 Pennsylvania Avenue, NW
                                         Washington, DC 20530-0001

Steven T. Mnuchin                        United States of America
U.S. Department of the Treasury          U.S. Attorney's Office for the Northern
1500 Pennsylvania Ave., N.W.             District of California
Washington, D.C. 20220                   Attn: Civil Process Clerk
                                         450 Golden Gate Avenue
                                         San Francisco, CA 94102

Kirstjen M. Nielsen                      Heather Wilson
US Department of Homeland Security       1500 W. Perimeter Rd., Ste. 1370
3801 Nebraska Ave., NW                   Andrews Air Force Base, MD 20762
Washington, D.C. 20528
